DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				       Response to Arguments
2.    Applicant’s arguments filed 4-8-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-4, 6-8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0057497 in view of Keller, US 9,288,387, and in view of Lewis et al., US 9,672,370.

        Regarding claim 1, Kim teaches of a video program shielding method, comprising: 
        receiving a video program signal and predetermined age information (See [0075]-[0084] and [0094]-[0096] which discloses of the playing apparatus receiving a video content as well as age information of the viewers recognized by the recognizing unit), and obtaining video program information from the video program signal (See [0077]-[0084] and [0094]-[0096] which discloses of receiving and/or analyzing the content for rating information);
       determining, according to the video program information, whether the video program signal matches the predetermined age information (See [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining whether the rating matches the allowed ages of the viewer/viewers and allowing the content to be output when the age matches);
      determining whether at least one target matching the predetermined age information is detected (See [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of selected users for determining if the viewer/viewers match the age information); and
       stopping outputting the video program signal when the video program signal fails to match the predetermined age information and the at least one target is detected (See [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses stopping of the playing of the content when the age information does not match/is younger than the allowed age).
        
        Kim is silent with respect to the detecting being within a predetermined range from a video program playing device.
       However, in the same field of endeavor, Keller teaches of the detecting being within a predetermined range from a video program playing device (See col.5 lines 45-55).

        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Kim to have incorporated the teachings of Keller for the mere benefit of being able to more accurately know who is/might be viewing the content.

      The combination of Kim and Keller is silent with respect to determining whether a line of sight of the at least one target being detected directs to the video program playing device and stopping output when the line of sight of the target detected directs to the video program playing device.
      However, in the same field of endeavor, Lewis teaches of determining whether a line of sight of the at least one target being detected directs to the video program playing device and stopping output when the line of sight of the target detected directs to the video program playing device (See Col.11 lines 1-31 which discloses of stopping the media presentation upon determining whether a non-authorized user has a line of sight with the digital media). 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Keller to have incorporated the teachings of Lewis for the mere benefit of ensuring objectionable material is not being viewed by viewers that should not be viewing or do not have permission to view for parental reasons.   

       Regarding claim 2, the combination teaches the video program shielding method according to claim 1, wherein the video program information is a video program category (See Kim, [0094] and [0247] which discloses of at least video rating information which is a type of category, the claim is silent as to what kind of categories), and the step of determining whether the video program signal matches the predetermined age information is to determine, according to the video program category, whether the video program signal matches the predetermined age information (See Kim, [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining whether the rating matches the allowed ages of the viewer/viewers).
   
      Regarding claim 3, the combination teaches the video program shielding method according to claim 1, wherein the video program information is a viewable age corresponding to a video program rating system (See Kim, [0075]-[0084], [0094] and [0247]), and the step of determining whether the video program signal matches the predetermined age information comprises:
       comparing the viewable age with the predetermined age information (See Kim, 0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining/comparing whether the rating matches the allowed ages of the viewer/viewers and allowing the content to be output when the age matches); and
       determining that the video program signal fails to match the predetermined age information when the predetermined age information shows an age less than the viewable age (See Kim, [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses stopping of the playing of the content when the age information does not match/is younger than the allowed age).

       Regarding claim 4, the combination teaches of video program shielding method according to claim 1, further comprising:
      determining whether the at least one target is still detected within the predetermined range after the output of the video program signal is stopped (See Kim, [0071]-[0084], [0094]-[0097], [0189]-[0201], [0214]-[0224], [0247], and [0256]-[0257] which discloses of outputting the signal when the youngest viewer is no longer in the area/room and of periodically recognizing the users when someone leaves or someone new arrives and not allowing content to be played when the youngest viewer is still present; Keller, col.5 line 45-55); and 
       outputting the video program signal when the at least one target is not detected within the predetermined range (See Kim, [0071]-[0084], [0094]-[0097], [0189]-[0201], [0214]-[0221], and [0247] which discloses of outputting the signal when the youngest viewer is no longer in the area/room; Keller, col.5 line 45-55).

      Regarding claim 6, the combination teaches the video program shielding method according to claim 1, wherein the step of determining whether the at least one target is detected within the predetermined range comprises:
      capturing an image within the predetermined range (See Kim, [0224]-[0227]; Keller, col. 3 lines 35-67; col.5 lines 45-55);
      performing a face recognition technology, to determine whether the image within the predetermined range comprises a face image (See Kim, [0049], [0058], [0075], [0088]-[0089], [0139],and  [0224]-[0227] facial recognition; Keller, col. 3 lines 35-67; col.5 lines 45-55 facial recognition);
      when the image within the predetermined range comprises the face image, performing the face recognition process to determine age information corresponding to the face image (See Kim, [0049], [0058], [0075], [0088]-[0089], [0139],and  [0224]-[0227] facial recognition to determine age; Keller, col. 3 lines 35-67; col.5 lines 45-55 facial recognition); and
       comparing the age information with the predetermined age information, in order to determine whether the at least one target matching the predetermined age information is detected within the predetermined range (See Kim, [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining whether the rating matches the allowed ages of the viewer/viewers and allowing the content to be output when the age matches according to identified age based on the determined age and stored user information; Keller, col. 3 lines 35-67; col.5 lines 45-55).

       Regarding claim 7, the combination teaches the video program shielding method according to claim 1, wherein the step of determining whether the at least one target is detected within the predetermined range comprises:
      capturing an image within the predetermined range (See Kim, [0224]-[0227]; Keller, col. 3 lines 35-67; col.5 lines 45-55); determining whether the image within the predetermined range comprises a human body image (See Kim, [0049], [0058], [0075], [0088]-[0089], [0139],and  [0224]-[0227] which discloses of capturing images to determine body shapes); and when the image within the predetermined range comprises the human body image, 
       determining, according to the human body image and a predetermined image corresponding to the predetermined age information, whether the at least one target matching the predetermined age information is detected within the predetermined range (See Kim, [0049], [0058], [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining whether the rating matches the allowed ages of the viewer/viewers and allowing the content to be output when the age matches according to the identified viewer and body shape based on the determined body and stored information of the users; Keller, col. 3 lines 35-67; col.5 lines 45-55).

      Regarding claim 8, the combination teaches the video program shielding method according to claim 1, wherein the step of determining whether the at least one target is detected within the predetermined range comprises:
       capturing a plurality of images within the predetermined range (See Kim, [0224]-[0227], [0321]-[0322]; Keller, col. 3 lines 35-67; col.5 lines 45-55); determining whether the plurality of images within the predetermined range comprises a human body image according to whether any change among the plurality of images is found (Kim, [0075], [0091], [0189]-[0201], [0214]-[0221], [0256]-[0257] and [0321]-[0322] which discloses of the plural images taken for body shape recognition and recognizing a change of the viewers/bodies within the viewing area to see if anyone leaves or arrives; Keller, col. 3 lines 35-67; col.5 lines 45-55);
      when the plurality of images comprises the human body image, determining age information corresponding to the human body image (See Kim, and [0075], [0091], and [0321]-[0322]); and
       determining, according to the predetermined age information and the age information corresponding to the human body image, whether the at least one target matching the predetermined age information is detected within the predetermined range (See Kim, [0049], [0058], [0071]-[0084], [0094]-[0097], [0189]-[0201], and [0214]-[0221] which discloses of determining whether the rating matches the allowed ages of the viewer/viewers and allowing the content to be output when the age matches according to the identified viewer and body shape based on the determined body and stored information/age of the users; Keller, col. 3 lines 35-67; col.5 lines 45-55).

      Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. Moreover, the shield setting unit and processing unit invokes 112f with corresponding structure of the microprocessor defined in [0024] of the specification.

       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

       Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

      Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6. Furthermore, image capture unit invokes 112f with corresponding structure defined in applicant’s specification equating the image capture unit to the sensing unit of a camera as well as the processes described in [0014]-[0018] in applicant’s specification.

      Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. Furthermore, image capture unit invokes 112f with corresponding structure defined in applicant’s specification equating the image capture unit to the sensing unit of a camera as well as the processes described in [0014]-[0018] in applicant’s specification.

       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8. Furthermore, image capture unit invokes 112f with corresponding structure defined in applicant’s specification equating the image capture unit to the sensing unit of a camera as well as the processes described in [0014]-[0018] in applicant’s specification.

5.      Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0057497 in view of Keller, US 9,288,387, in view of Lewis et al., US 9,672,370, and in view of Gaur et al., US 2020/0275158.

        Regarding claim 5, the combination of Kim, Keller, and Lewis teaches the video program shielding method according to claim 1.
        The combination is silent with respect to wherein the video program signal comprises an image signal and a sound signal, and the step of stopping outputting the video program signal comprises: continuing to output the image signal; and stopping outputting the sound signal. 
     However, in the same field of endeavor, Gaur teaches of wherein the video program signal comprises an image signal and a sound signal, and the step of stopping outputting the video program signal comprises: continuing to output the image signal; and stopping outputting the sound signal (See [0057]-[0060]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Keller, and Lewis to have incorporated the teachings of Gaur for the mere benefit of only restricting the objectionable type of content while not completely stopping play.

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 

6.      Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0057497 in view of Keller, US 9,288,387, in view of Lewis et al., US 9,672,370, in view of Basson et al., US 2017/0040002.

     Regarding claim 9, the combination of Kim, Keller, and Lewis teaches the video program shielding method according to claim 1, wherein the step of determining whether the at least one target is detected within the predetermined range comprises:
      capturing an environmental sound within the predetermined range (See Kim, [0231] and [0314] camera/microphone for capturing voices in the area; Kim, col.5 lines 45-55. microphone/camera for determining presence of a person/child in the vicinity); and comparing the environmental sound with a threshold, to determine whether the at least one target matching the predetermined age information is detected within the predetermined range (See Kim, [0049], [0052], [0058], and [0075], [0231], [0314] which discloses voice recognition to determine the viewer/age/stored information for the user; Keller, col.3 lines 35-67 which discloses pitch/timber of voice for identifying voiceprints; col.5 lines 12-55; col.6 lines 11-27 which discloses of comparing voiceprints to stored fingerprints/attributes to determine a match of the user profile/child within the vicinity of the playing device).
      The combination is silent with respect to where the environmental sound is of a volume. 
        However, in the same field of endeavor, Basson teaches of where the environmental sound is of a volume (See [0035] which discloses of threshold for environmental data to determine proximity to the user device where the audio volume within the voice recognition is used to determine the distance from the person to the device).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Keller, and Lewis to have incorporated the teachings of Basson for the mere benefit of more accurately determining a potential viewer through which sounds can be used to identify someone within a proximity.

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 9. Furthermore, sound capture unit invokes 112f with corresponding structure defined in applicant’s specification equating the sound capture unit to the sensing unit of a camera/video camera as well as the processes described in [0014]-[0018] in applicant’s specification.

Conclusion
7.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

				Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov